Citation Nr: 1428385	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a service-connected left hand scar.

3.  Entitlement to an initial compensable rating for a deviated septum.

4.  Entitlement to an initial rating in excess of 10 percent for a left hand scar.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for a deviated septum and left hand scar and assigned each condition a noncompensable rating effective from June 7, 2007.

In an April 2011 rating decision, the RO granted a 10 percent rating for the left hand scar effective from June 7, 2007.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in May 2014.  A copy of the hearing transcript has been associated with the claims file.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for bilateral carpal tunnel syndrome and increased ratings for a deviated septum and left hand scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records, VA records, lay statements and hearing transcript have been associated with the claims file.  No VA examination has been provided to ascertain the etiology of the Veteran's low back condition.  However, as discussed below, the evidence does not reflect competent and credible evidence of a low back disability or low back symptoms in service.  Therefore, obtaining a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

In this case, treatment records from December 2008 reflect a diagnosis of lumbosacral sclerosis.  Therefore, element (1) for service connection has been met.

However, the Board finds that the overall weight of the evidence is against a finding that element (2), in-service incurrence of a disease or injury, has not been met.  In his July 2008 notice of disagreement, and again at his May 2014 hearing, the Veteran reported that his back pain began in service and had continued since that time.  He explained that he experienced back pain while carrying heavy loads of gear during road marches or while training in the field.  He did not go to sick call, but was instead treated by a medic who also stayed in the field.  He was usually treated with pain medication.  Because he was treated in the field, his treatment was not noted in any record or chart.  He also testified that he recalled mentioning having back problems during his exit physical.

The Veteran is competent to report experiencing back pain in service, and is competent to describe the circumstances of his service.  However, his statements are not consistent with the service treatment records associated with the file.  These records do not reflect any complaints, treatment, or diagnoses related to the low back.  Notably, the absence of such entries, alone, is not substantive evidence that no low back complaints or symptoms existed at the time.  The Veteran reported that he was treated in the field, and indicated that, as a result, no entries pertaining to the back would exist in his records.  

Nevertheless, the absence of an entry in a record may be considered evidence that a fact did not occur if it appears that the fact would have been recorded if present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

Here, while the Veteran contends that no record of his back complaints would exist because he was treated in the field, his service records show he was treated for a left wrist injury in January 1983 that occurred in the field.  In 1988, the Veteran was treated for a right great toe injury that occurred in the field.  In light of these specific notations, it appears that injuries that occurred in the field were nonetheless documented in his service treatment records.

Notably, the Veteran was treated for a number of different complaints during service, including a pulled groin muscle, skin rash, lacerations of the head and forearm, flu symptoms, getting his foot caught in a hatch, and pain in the soles of his feet.  In January 1984, he complained of bilateral knee problems associated with lots of walking and sports, i.e., heavy use.  Again, however, there are no documented complaints related to the back.

In addition, while the Veteran testified that he recalled mentioning his back problems on his exit physical, his records indicate that he declined to undergo a separation examination in July 1992.  During a May 1991 examination, no low back abnormalities were noted, and the Veteran denied a history of recurrent back pain.

Given the numerous complaints of various conditions documented in the Veteran's treatment records, including conditions incurred in the field and conditions associated with repeated use, and given the May 1991 examination in which the Veteran denied having recurrent back pain, the Board finds the Veteran's recent statements regarding the onset of back pain in service to not be credible.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding contemporaneous evidence has greater probative value than history as reported by the claimant years later).  As a result, there is no competent and credible evidence that a low back injury was incurred in service, and service connection must be denied.


ORDER

Service connection for a low back disability is denied.


REMAND

Additional development is necessary prior to final adjudication of the Veteran's remaining claims.

First, with respect to his increased rating claims for a deviated septum and a left hand scar, the Veteran was last examined in February 2011.  Therefore, new examinations should be conducted to assess the current severity of his conditions.  His most recent VA treatment records should also be obtained and associated with the claims file.

Second, the Veteran was afforded a VA examination for his carpal tunnel syndrome in November 2007.  The examiner indicated that the Veteran's condition was not related to an injury he sustained in service, but did not provide any explanation to support this conclusion.  Therefore, an additional opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for the period from July 2012 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's deviated septum.  The claims file should be made available to the examiner as part of the examination, and the examiner should indicate in his/her report that the claims file was reviewed.  All indicated tests and studies should be conducted, and the examiner should describe all impairment associated with the Veteran's deviated septum.  The examiner must specifically address whether the Veteran's deviated septum results in a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left hand scar.  The claims file should be made available to the examiner as part of the examination, and the examiner should indicate in his/her report that the claims file was reviewed.  All indicated tests and studies should be conducted, and the examiner should describe all impairment associated with the Veteran's deviated septum.  The examiner must specifically address whether the left hand scar is superficial, deep, nonlinear, unstable, and/or painful.  The examiner must also indicate whether there is any limitation of motion associated with the scar.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral carpal tunnel syndrome.  The claims file should be made available to the examiner as part of the examination, and the examiner should indicate in his/her report that the claims file was reviewed.  All indicated tests and studies should be conducted.

Following completion of the examination, the examiner must address the following questions:

a.  What are the current neurological conditions present in the Veteran's bilateral upper extremities?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the Veteran's period of service?

c.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is proximately due to or caused by the Veteran's left hand scar?

d.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the Veteran's left hand scar?

Although the examiner must review the claims file, his/her attention is directed to the following:

* Service treatment records do not document any neurological conditions of the upper extremities.  However, the Veteran was treated for a left wrist condition in January 1983, diagnosed as a first degree sprain.  He was also treated for a human bite wound on his left hand.

* A May 1991 examination in service was within normal limits, and the Veteran denied a history of neuritis.

* Private treatment records dated February 2007 show the Veteran complained of a 3 month history of bilateral hand pain and cramps in his arms.  He was diagnosed with bilateral carpal tunnel syndrome.

* The Veteran testified at his May 2014 hearing that he fired large rifles repeatedly while in service, and that a doctor had attributed his carpal tunnel syndrome to this activity.

A complete rationale for any opinion expressed should be provided. If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2012).

6.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


